IN THE SUPREME COURT OF THE STATE OF DELAWARE

 BENJAMIN WING,                         §
                                        §   No. 553, 2013
        Defendant Below-                §
        Appellant,                      §
                                        §   Court Below—Superior Court
        v.                              §   of the State of Delaware,
                                        §   in and for New Castle County
 STATE OF DELAWARE,                     §   Cr. ID 1207010736
                                        §
        Plaintiff Below-                §
        Appellee.

                           Submitted: October 29, 2014
                            Decided: November 3, 2014

Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices.

                                  ORDER

       This 3rd day of November 2014, upon consideration of the appellant’s

motion to remand, the parties’ briefs and the record on appeal, it appears to

the Court that:

       (1)     The appellant, Benjamin Wing, filed this appeal from the

Superior Court’s order sentencing him to five years at Level V imprisonment

following his conviction for drug dealing. Wing’s sole argument on appeal is

that the Superior Court did not sufficiently question him prior to his waiver of

counsel in order to determine whether the waiver was knowing and

intelligent.
      (2)    In its answering brief, the State, commendably, concedes that the

Superior Court did not conduct the searching inquiry required by federal and

state law prior to allowing Wing to waive his right to counsel.

      (3)    In response to the State’s answering brief, Wing has filed a

motion requesting the Court to reverse his conviction, reinstate bail, and

remand the matter for a new trial. The State consents to the requested relief.

We agree that the requested relief is appropriate under the circumstances.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is REVERSED. This matter is REMANDED to the Superior

Court to vacate Wing’s conviction, to reinstate bail, and to set a new trial

date. Jurisdiction is not retained.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice




                                       2